DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 08/18/2022.
Claims 8-33 and 36 are cancelled.
Claim 1 is amended.
Claims 1-7, 34, 35 and 37 are pending.
Claims 1-7, 34, 35 and 37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment/Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
(NOTE: Double Patenting- Undisclosed 9,460,752)
(NOTE: Svendsen et al. (20170131855))
101
The 101 rejection is withdrawn. In light of the new amendments, the combination of elements have been identified that integrate the judicial exception into a practical application. Considering the currently entered limitations, the subject matter rejection has been withdrawn.
112
Due to Applicant’s amendments, the prior 112 rejection is withdrawn.
103
Applicant claims a priority date of 03/05/2013. Potential prior art Svendsen US 20120284176 has a priority date of 03/29/2011 and is a potential 102/103 rejection.
Applicant argues the prior art does not teach “apply the particular converted digital media editing theme to a lower definition version of the foundational digital media content for user preview while the foundational media content is being actively edited, and then apply the particular converted digital media editing theme to a higher definition version of the foundational digital media content in response to conclusion of the user preview and conclusion of the editing of the foundational digital media content.” Examiner disagrees.
First according to Applicant’s disclosure (¶62), “the theme-based effects content editing engine 208 in certain implementations may or may not utilize lower quality content (e.g., non-high definition video) or theme-based effects when applying themes, creating content, and/or modifying content with respect to foundational content. The lower quality foundational content that results from use of such lower quality items can be useful for preview purposes, particularly when the foundational content is being actively edited. Eventually, the theme-based effects content rendering engine 218 can generate a higher quality version of the foundational content (i.e., the rendered theme-based content product) when a user has concluded previewing and/or editing the foundational content.”
Similarly, Goodhill teaches apply the particular converted digital media editing theme to a lower definition version of the foundational digital media content for user preview while the foundational media content is being actively edited, and then apply the particular converted digital media editing theme to a higher definition version of the foundational digital media content in response to conclusion of the user preview and conclusion of the editing of the foundational digital media content (Figure 5; column 4, line 58-65, column 7, line 16-25, column 8, line 13-65, column 9, line 1-67).
Goodhill- one can Still prepare a preview version of lesser quality by using the information Stored in the digital nonlinear editing equipment to generate a preview on NTSC compatible videotape or a similar low definition format… AS used in this document, the term “preview audience” refers to one or more persons to whom the motion picture is exhibited, in whole or in any part, before the film is finalized, and whose reaction may be relied upon as a factor in editing and assembling the final version of the film. … More often, the filmmakers will edit the film further. The filmmakers will in many cases prepare another interim version for a Second preview. After more work using the nonlinear motion picture editing equipment, new edit decision lists are prepared to reflect the new work… After all or part of the film is locked, which may occur on a reel by reel basis, the filmmakers generate final editing information 83 for use in preparing the final version of the film. Generally, this information is produced reel by reel in the form of final NTSC output tapes from the nonlinear editing equipment and one or more final edit decision lists for picture and Sound.   (column 4, line 58-65, column 9, line 1-67)
In Goodhill, a lower preview is offered to audiences to gather their reactions, while the final product is still being edited and based on the collected audiences’ reaction, the final high definition product is edited and finalized for consumption.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 34, 35 and 37 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garaventi et al. (2008/0208692) (“Garaventi”), in view of Lipman et al. (2011/0143631) (“Lipman”), in view of Suri et al. (8,422,852) (“Suri”) and further in view of Goodhill (5,841,512) (“Goodhill”).
Regarding claim 1, Garaventi discloses one or more hardware processors; and memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to: (Figure 1;¶ 28, 29)
Garaventi - The servers 104 interact with the clients 108. The server 104 is preferably implemented on one or more server class computers that have sufficient memory, data storage, and processing power and that run a server class operating system… the server 104 can include various functional modules for storing, creating and tracking the licensed content, advertisements and user-created media content. (¶ 28, 29)

receive, over the network from a particular content editor client of a plurality of content editor clients, foundational digital media content comprising a plurality of content layers and a computer-implemented request to apply a particular digital media editing theme of the plurality of digital medial editing themes to the foundational digital media content (Figure 2A, 5; ¶ 13, 24, 29-36, 44, 45, 58; claim 22); 
Garaventi - Clients 108 can also be operated by media content licensors (e.g., record labels, artists, production companies, collectively referred to herein as licensors, or “L”) who own and/or license content to provide and/or monitor the use of their content by consumers. In addition, content sponsors “S” may also use the clients 108 to provide sponsored content to the system 100 …  a client communication server for receiving, from a first client device, a request to combine media content files from the first subset with media content from the second subset;… the communication server 124 provides a conduit through which the licensors L upload and track the use of licensed media content, sponsors S upload and track the use of sponsored content, and users provide instructions related to the creation and/or distribution of custom media presentations and generally interact with the server 104 and other users thereof… In some embodiments, licensed content may include a fee for use, which, for example, may be paid to the licensor L by the sponsor S that provided the sponsored content used by the user U to create her personalized media presentation… In some embodiments, the server 104 may also include a mixing module 132 that facilitates the combination of licensed content (such as MP3 files for example) provided by the licensors L and sponsored content (typically video files that may or may not include their own soundtrack) … content sponsors may wish to sponsor a “branded” version of the platform. The branded site may, for example, include sponsored content provided exclusively from the sponsor, trademarks, logos, art, colors, skins and themes designed by the sponsor and in some cases aligned with marketing campaigns.  (¶ 24, 30, 31, 36, 58; claim 22)

wherein the plurality of content layers  of the foundational digital media content comprises a graphical content layer, a video content layer, a soundtrack content layer, and the plurality of theme-based effects of the particular converted digital media editing theme include a visual overlay and a text-based overlay (Figure 2A, 5; ¶ 13, 24, 29-36, 44, 45, 58; claim 22); 
Garaventi - In some embodiments, the server 104 may also include a mixing module 132 that facilitates the combination of licensed content (such as MP3 files for example) provided by the licensors L and sponsored content (typically video files that may or may not include their own soundtrack) … content sponsors may wish to sponsor a “branded” version of the platform. The branded site may, for example, include sponsored content provided exclusively from the sponsor, trademarks, logos, art, colors, skins and themes designed by the sponsor and in some cases aligned with marketing campaigns.  (¶ 24, 30, 31, 36, 58; claim 22)

split a first content layer of the plurality of content layers into a second content layer and a third content layer (Figure 4; ¶ 31- 36, 38, 49, 58),
Garaventi- the mixing of licensed content and sponsored content may be automatic, in that the mixing module 132 automatically adjusts the length of the sponsored content (e.g., a video commercial) to match the length of the licensed content (a song) by cutting from the end, the start, and/or the body of the video… content sponsors may wish to sponsor a “branded” version of the platform. (¶ 31, 58)

adjust an effect timeline of each theme-based effect of the theme to align a plurality of cues of the effect timeline with a plurality of cues of a content timeline associated with the foundational digital media content, the plurality of cues of the content timeline comprising a beginning of a portion of the content, an end of a portion of the content, a position of a transition between different portions of the content, and a timestamp on the content timeline associated with metadata (Figure 4; ¶ 31- 38, 43, 49, 55),
Garaventi- the mixing of licensed content and sponsored content may be automatic, in that the mixing module 132 automatically adjusts the length of the sponsored content (e.g., a video commercial) to match the length of the licensed content (a song) by cutting from the end, the start, and/or the body of the video. … provide a data file containing time-referenced tags that indicate the sponsor's preferred editing options…The page 400 also includes a video timeline 415 and audio timeline 420 into which the user drags a selected video (or videos) and selected audio for combining into the custom presentation…  the mixing module 132 may adjust the length of the licensed content to match the length of the sponsored content by cutting from the end, the front, and/or the body of the licensed content. In some implementations, the licensed content is scanned for placements of additional content or places where cutting of the licensed content may have a minimal effect on the user experience (e.g., long introductions, instrumental sections, a repeated chorus, etc.). (¶ 31, 32, 34, 55)

apply, subsequent to the adjustment, the particular converted digital media editing theme to the second content layer of the foundational digital media content (Figure 4; ¶ 31- 36, 38, 49, 58),
Garaventi- the mixing of licensed content and sponsored content may be automatic, in that the mixing module 132 automatically adjusts the length of the sponsored content (e.g., a video commercial) to match the length of the licensed content (a song) by cutting from the end, the start, and/or the body of the video… content sponsors may wish to sponsor a “branded” version of the platform. The branded site may, for example, include sponsored content provided exclusively from the sponsor, trademarks, logos, art, colors, skins and themes designed by the sponsor and in some cases aligned with marketing campaigns. FIG. 6 illustrates one example of a branded landing page 600 having Coca-Cola as the sponsor. The famous Coke trademark 605 is prominently displayed on the page 600, and the overall color theme uses “Coke red.” A call to action 610 encourages the user to create new commercials for Coke using the available content,  (¶ 31, 58)

Garaventi does not disclose obtain, over a network, a plurality of digital media editing themes from a plurality of remote data sources, each digital media editing theme of the plurality of digital media editing themes having a respective native format, each digital media editing theme of the plurality of digital media editing themes having a plurality of theme-based effects; convert each digital media editing theme of the plurality of digital media editing themes from their respective native format into a common format that is common across a theme-based effects library datastore; store each converted digital media editing theme of the plurality of converted digital media editing themes in the theme-based effects library datastore in the common format; the particular converted digital media editing theme; an audio recording content layer; obtain the particular converted digital media editing theme from the theme-based effects library datastore; apply the particular converted digital media editing theme to a lower definition version of the foundational digital media content for user preview while the foundational media content is being actively edited, and then apply the particular converted digital media editing theme to a higher definition version of the foundational digital media content in response to conclusion of the user preview and conclusion of the editing of the foundational digital media content.

Lipman teaches obtain, over a network, a plurality of digital media editing themes from a plurality of remote data sources, each digital media editing theme of the plurality of digital media editing themes having a respective native format, each digital media editing theme of the plurality of digital media editing themes having a plurality of theme-based effects (¶ 150, 154, 203, 346-389); 
Lipman- The Internet provides the PC with a connection to the Website 308 that contains downloadable themes 310. The themes contain sub-themes 312 that are not selectable by the user as they are dependent on the doll connected. For example, a Jack doll—identified using the doll's ID number—would not be presented with a Jill sub-theme. The themes are generic to all of the personality types. The sub-themes are identical to the main theme, except that the expression of the theme is different and dependent on the personality type of the doll. The audio files are therefore different for each sub-theme—different voice, different wording (same meaning), etc. (¶ 346)

convert each digital media editing theme of the plurality of digital media editing themes from their respective native format into a common format that is common across a theme-based effects library datastore (¶ 363-373, 483, 484); 
Lipman- The authoring tool is an application which can be used to create conversation themes for multiple dolls… the data is stored on a server 1004 to allow either multiple users to work on the same theme, or for a single user to work on the same theme from different locations. A web service is provided on the server to interface the database with the client application. The client application communicates with the server 1004 via the internet 306. The client application formats requests to the web service, and hence the database, using XML, and transmits the data using the SOAP protocol... A set of base instructions 1114 (the firmware for the toy's processor) are combined with a set of themed instructions (generated by the code generation engine 1108) and compiled using a compiler 1116 into binary files that are used by the toy's processor to operate the toy according to the theme.  (¶ 363, 373)

store each converted digital media editing theme of the plurality of converted digital media editing themes in the theme-based effects library datastore in the common format; the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483); 
Lipman- Once the instructions are compiled they are bundled together with the audio files using the combiner engine 1120 so that they can be downloaded to each doll (each doll has an individual download, comprising the same themed instructions, but with personalized audio files)… Once the theme developer finalises the theme the theme is also stored as a set of instructions as described above, in addition to the non-finalised format. (¶ 374, 375)

and an audio recording content layer (¶ 30, 246, 247, 334, 372, 397, 437, 438, 446); 
Lipman-  The theme is then able to be downloaded to the toy once the audio files have been recorded…he phrases are recorded using recording means and audio files are created and saved using the recorder 1112  (¶ 334, 372)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Garaventi (¶ 7), which teaches to “enable users to experience the content in a personalized manner, while preserving licensing income stream for the content providers”, and Lipman(¶ 484), which teaches an “instead each theme consists of a binary data file that includes all of the processor control instructions to enable the processor to function correctly… the instructions to control the toys/dolls would be a binary file of compiled “C” code”, in order to efficient processing of themes, and combining different media (Lipman; ¶ 22-28, 353).

Suri teaches obtain the particular converted digital media editing theme from the theme-based effects library datastore(column 5, line 18-67, column 6, line 1-67, column 7, line 1-67, column 10, line 1-67); 
Suri - In an embodiment the adaptation engine 140 has the capability to take directions from the theme application engine 120 and apply theme script rules 175 to user assets 135. For example, the adaptation engine 140 can crop one or more user images 105 as directed by one or more theme script rules 175 to Zoom in on a particular image feature; e.g., a person, a geographic feature, e.g., mountain or river, etc. As another example the adaptation engine 140 can impose an effect on user assets 135; e.g., transpose user assets 135 to black-and white, fade in or fade out on one or more user asset frames, etc.…. if there is no music associated with the user assets 135 or frames of the movie 160 then pre-identified music indicated in one or more theme script rules 175 is used for the movie 160.  (column 5, line 18-28, column 10, line 35-48)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Garaventi (¶ 7), which teaches to “enable users to experience the content in a personalized manner, while preserving licensing income stream for the content providers”, and Suri(column 1, line 6-9), which teaches an “Users can use a computing device to render individual manipulations for combining, grouping and ordering a set of user assets for output presentation”, in order to help create a personalized user story with a particular theme (Suri; column 27-67).

Goodhill teaches apply the particular converted digital media editing theme to a lower definition version of the foundational digital media content for user preview while the foundational media content is being actively edited, and then apply the particular converted digital media editing theme to a higher definition version of the foundational digital media content in response to conclusion of the user preview and conclusion of the editing of the foundational digital media content (Figure 5; column 4, line 58-65, column 7, line 16-25, column 8, line 13-65, column 9, line 1-67).
Goodhill- one can Still prepare a preview version of lesser quality by using the information Stored in the digital nonlinear editing equipment to generate a preview on NTSC compatible videotape or a similar low definition format… AS used in this document, the term “preview audience” refers to one or more persons to whom the motion picture is exhibited, in whole or in any part, before the film is finalized, and whose reaction may be relied upon as a factor in editing and assembling the final version of the film. … More often, the filmmakers will edit the film further. The filmmakers will in many cases prepare another interim version for a Second preview. After more work using the nonlinear motion picture editing equipment, new edit decision lists are prepared to reflect the new work… After all or part of the film is locked, which may occur on a reel by reel basis, the filmmakers generate final editing information 83 for use in preparing the final version of the film. Generally, this information is produced reel by reel in the form of final NTSC output tapes from the nonlinear editing equipment and one or more final edit decision lists for picture and Sound.   (column 4, line 58-65, column 9, line 1-67)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Garaventi (¶ 7), which teaches to “enable users to experience the content in a personalized manner, while preserving licensing income stream for the content providers”, Lipman(¶ 484), which teaches an “instead each theme consists of a binary data file that includes all of the processor control instructions to enable the processor to function correctly… the instructions to control the toys/dolls would be a binary file of compiled “C” code”, Suri (column 1, line 6-9), which teaches an “Users can use a computing device to render individual manipulations for combining, grouping and ordering a set of user assets for output presentation” and Goodhill (Abstract), which “provides improved methods for editing film into motion pictures” in order to provide different presentation quality for edited media (Goodhill; column 1, line 5-35).
Regarding claim 2, Garaventi  discloses wherein the instructions further cause the one or more hardware processors to obtain a licensing parameter associated with the particular digital media editing theme (¶ 35-38, 58, claim 7, 9), the licensing parameter comprising use limitation data related to one or more of a quality of the theme-based effects, subject matter of the foundational digital media content, a number of times the particular digital media editing theme can be used without payment, and a duration of time the particular digital media editing theme can be applied to the foundational digital media content (¶ 35-38, 40, 42, 46, 49, 50, 58; claim 7, 9).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 3, Garaventi discloses wherein the instructions further cause the one or more hardware processors to obtain a licensing parameter associated with the particular digital media editing theme (¶ 35-38, 40, 42, 46, 49, 50; claim 7, 9), the licensing parameter comprising cost data associated with the particular digital media editing theme(¶ 36, 38, 46, 47, 50, 58).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 4, Garaventi discloses wherein the instructions further cause the one or more hardware processors to charge for use of the particular digital media editing theme according to the cost, and apply the particular digital media editing theme to the foundational digital media content upon payment of the cost (¶ 38, 49, 50). Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483). 
Regarding claim 5, Garaventi discloses wherein the instructions further cause the one or more hardware processors to: process a payment (¶ 38, 49, 50); permit application of the particular digital media editing theme to the foundational digital media content based on a sufficient amount of the payment and a success in processing the payment (¶ 38, 49, 50).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 6, Garaventi discloses wherein the instructions further cause the one or more hardware processors to: generate from the foundational digital media content a rendered theme-based content product after the particular digital media editing theme is applied to the foundational digital media content, wherein the rendered theme-based content product is consumable by at least one of one or more content editor clients of the plurality of content editor clients and one or more third parties (¶ 35, 36, 39, 49, 50, 51, 58); publish the rendered theme-based content product for consumption by the at least one of one or more content editor clients of the plurality of content editor clients and one or more third parties (Figure 4, 5; ¶ 35, 36, 38, 42, 47, 51).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 7, Garaventi discloses wherein the instructions further cause the one or more hardware processors to: process a payment (¶ 38, 49, 50); permit rendering of the foundational digital media content, after application of the particular digital media editing theme to the foundational digital media content, based on a sufficient amount of the payment and a success in processing the payment (¶ 38, 49, 50).  Lipman teaches the particular converted digital media editing theme (¶ 203-211, 323, 348, 350, 358, 359, 374-398, 434-461, 483).
Regarding claim 34, Garaventi discloses wherein the adjusting the one or more cues of the effect timeline of each theme-based effect of the plurality of theme-based effects comprises compressing one or more portions of the effect timeline (¶ 12, 31, 34, 49). 
Regarding claim 35, Garaventi discloses wherein the adjusting the one or more cues of the effect timeline of each theme-based effect of the plurality of theme-based effects comprises removing one or more portions of the effect timeline (¶ 31, 34). 
Regarding claim 37, Garaventi discloses wherein the plurality of content layers of the foundational digital media content comprise one or more of a graphical content layer, a video content layer, a soundtrack content layer, and an audio recording content layer (¶ 14, 24, 25, 31, 37, 40, 59).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (2008/0112683) teaches media content generation with theme compilations
Svendsen et al. (20170131855) and (9,460,752)  teaches disable a split content layer and restriction limitations. (DP)
Kasperkiewicz et al (20070300158) teaches modifying the content to create theme based media. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685